Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 1 of 7 PagelD #: 825

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MARIO E, CASTRO,
Case No. 2:17-CV-04375
Plaintiff,

Vv.

THE BANK OF NEW YORK MELLON, AS
TRUSTEE FOR THE CERTIFICATE HOLDERS
OF CWALT INC., ALTERNATIVE LOAN TRUST
2006-OA11 MORTGAGE PASS-THROUGH
CERTIFICATES, 2006-OA11, FKA THE BANK OF
NEW YORK, ALTERNATIVE LOAN TRUST
2006-0OA11; MORTGAGE PASS THROUGH
CERTIFICATES 2006-0A11, SHELLPOINT
MORTGAGE SERVICING, and UNKNOWN
DEFENDANTS,

Defendants.
a x
DEFENDANTS' MEMORANDUM OF LAW OPPOSING PLAINTIFF'S MOTION TO
VACATE JUDGMENT PURSUANT TO FED. R. CIV. P. 60(b)

 

IL INTRODUCTION!

Plaintiff Mario E. Castro's motion to vacate the judgment presents arguments and facts
already considered and rejected by this Court. He bases his motion on a sham arbitration award.
There was no agreement to arbitrate between the parties, and Mr. Castro does not even pretend to
offer any. This Court previously decided Mr. Castro's evidence for arbitration included
documents that "are not signed by Defendants" and "are largely incoherent and appear to have

been created by Plaintiff.". But Mr. Castro now argues for the same relief already denied him.

 

' Defendants the Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the Certificate Holders of
CWALT, Inc., Alternative Loan Trust 2006-OA11 Mortgage Pass-Through Certificates Series 2006-OA11
(BoNYM) and Shellpoint Mortgage Servicing (Shellpoint), collectively (defendants), respectfully submit this
memorandum of law opposing plaintiff Mario E. Castro's motion to vacate the judgment pursuant to Fed. R. Civ. P.
60(b), dated August 21, 2019.

50017823;2
Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 2 of 7 PagelD #: 826

He brings forth no new evidence or arguments to justify vacating the previous judgment of this
Court. The Court should not reward his fraudulent arbitration efforts.
Il. BACKGROUND AND PROCEDURAL HISTORY

Mr. Castro filed a complaint in this Court on July 24, 2017, [Dk. 1.] He amended his
complaint on August 2, 2017. [Dk. 4.] BoNYM and Shellpoint moved to dismiss the complaint,
which Mr. Castro opposed. [Dk. 13-18.] In a memorandum and order dated August 30, 2018,
the Court granted BoNYM's motion to dismiss in part and denied it in part. [Dk. 19.] The Court
granted Mr. Castro leave to file a second amended complaint, which Mr. Castro did on
December 3, 2018. [Dk. 23.] The defendants filed a motion to dismiss the second amended
complaint on February 4, 2019, [Dk. 32.] Mr. Castro submitted a motion to extend time to reply
to the motion to dismiss, [Dk. 34.]

On February 28, 2019, the Court granted Mr. Castro time to reply, and noted "To the
extent that Plaintiff seeks relief regarding ‘proof of claims' and an ‘arbitration clause,’ he may
address those arguments in his opposition." [Electronic Order, Feb. 28, 2019, available on ECF]
On April 3, 2019, Mr, Castro submitted opposition to the motion to dismiss. [Dk. 39.] Mr.
Castro argued in his opposition that "all parties to the agreement have agreed to have this matter
arbitrated as that agreement has incorporated within it an ‘arbitration clause." [Dk. 39, at 2.]
The "agreement" referenced by Mr. Castro was included at exhibits B-1 and B-2, but was not
signed by the defendants, [Dk. 39-1, at 46-62.] Mr. Castro requested a stay of proceedings. [Dk.
39,at 2.] Mr, Castro argued the defendants acquiesced to arbitration by failing to respond to a
notice of the phony agreement, and so became bound by it. [Dk. 39-1, at 7.]

The defendants replied in further support of their motion to dismiss, noting Mr. Castro

used a form available online for his presentment to compel arbitration, and that the defendants

50017823;2
Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 3 of 7 PagelD #: 827

sent numerous letters to Mr. Castro denying the existence of any agreement to arbitrate. [Dk. 44,
Declaration of Natsayi Mawere, at 2.].
On June 29, 2019, exactly one week before the purported arbitration hearing, the
defendants' counsel received a notice of the upcoming arbitration. [Declaration of Jason D. St.
John (St. John Dec.), Ex, A.] The defendants responded on July 8, 2019, again denying any
agreement to arbitrate. [St. John Dec., Ex. B.]
Mr. Castro sent the defendants copy of an arbitration "award" on July 15, 2019. The
defendants sent another letter on July 18, 2019, denying they ever consented to arbitration or that
it was binding in any way. [St. John Dec., Ex. C.]
The Court issued a memorandum order and decision dismissing the claims in Mr,
Castro's complaint on July 22, 2019. As part of that order, the Court determined that the
documents Mr. Castro submitted in support of his argument were not valid, [Dk. 46, at 8.] The
Court entered a judgment in favor of the defendants on July 23, 2019.
Mr. Castro now moves to vacate this judgment, relying on the same "agreement" he
already provided to the Court. [Dk. 48, at 2 (referencing the agreement provided in Docket
number 39 to the court).]
Tf. ARGUMENT
Mr. Castro contends the Court should vacate the July 22, 2019 order and July 23, 2019
Judgment that dismissed his claims with prejudice. Relief under FRCP 60(b) is an extraordinary
remedy only available in limited circumstances. Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir.
1986). Mr, Castro does not demonstrate any facts that meet this high standard.
First, Mr. Castro contends the Court made a mistake in dismissing the complaint under

Rule 60(b)(1), because there was an agreement between the parties to arbitrate, and the court

5001782332
Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 4 of 7 PagelD #: 828

"had no business determining the validity of the contract nor its binding nature." [Dk. 48, at 7.]
Courts in the Second Circuit may consider a mistake allegedly made by the court under Rule
60(b)(1). Jn re 310 Associates, 346 F.3d 31, 35 (2d Cir. 2003); Wright v. Poole, 81 F.Supp.3d
280, 290 (S.D.N.Y. 2014). The mistake to be corrected can be one of fact or law. 3/0
Associates, 346 F.3d at 35. But the district court need not grant relief unless the legal error is
obvious, and Rule 60(b)(1) does not provide an opportunity for re-litigation. Lugo v. Artus, No.
05-cv-1998, 2008 WL 312298, *2 (S.D.N.Y. Jan. 31, 2008).

The Court did not make a mistake of law or fact. There was no agreement to arbitrate.
The "agreement" Mr. Castro offers was not signed by the defendants. By Mr, Castro's argument,
this "agreement" automatically sent this case to arbitration. Even if there were an agreement to
arbitrate, the Federal Arbitration Act (FAA) states that the court shall stay the action "upon being
satisfied that the issue involved in such suit or proceeding is referable to arbitration under such
an agreement." 9 U,LS.C, § 3. 9 U.S.C § 4 provides that, in the event of a referral of a party to
arbitrate under an alleged agreement, an aggrieved party may petition for "an order directing that
such arbitration proceed in the manner provided for in such agreement." After service is made
"the Court shall hear the parties, and upon being satisfied that the making of the agreement for
arbitration or the failure to comply therewith is not in issue, the court shall make an order
directing the parties to proceed to arbitration in accordance with the terms of the agreement." Jd.

The Court correctly determined there was no agreement to arbitrate. Mr. Castro has no
evidence of mistake, and to the extent he contends it was a legal mistake not to consider the
arbitration "agreement," the language of the FAA contradicts his argument.

An individual cannot unilaterally decide to arbitrate an issue, unilaterally choose an

arbitrator, and then arbitrate with himself. This is exactly what Mr. Castro did. The United

5001782352
Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 5 of 7 PagelD #: 829

States Supreme Court, analyzing the role of the courts in enforcing arbitration agreements under
the FAA, noted that "[a]rbitration under the Act is a matter of consent, not coercion ...." Volt
Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Jr. Univ., 489 U.S. 468, 479, 109 S.Ct. 1248,
103 L.Ed.2d 488 (1989). Mr. Castro attempts to prove an agreement to arbitrate through an
agreement not signed by the defendants. "It is a basic tenet of contract law that, in order to be
binding, a contract requires a 'meeting of the minds’ and 'a manifestation of mutual assent."
Starke v. SquareTrade, Inc., 913 F.3d 279, 288 (2d Cir. 2019). Since they received notice of the
purported arbitration "agreement," the defendants have objected several times, [Dk. 44, Ex. B
(reproducing letters objecting to arbitration agreement); St. John Dec., Exs. B, C.] The
defendants cannot be dragged into arbitration.

Second, Mr. Castro argues there is new evidence under Rule 60(b)(2), in the form of the
purported agreement to arbitrate and the arbitration "award" from July 6, 2019. [Dkt. 48, at 7.]
To succeed under Rule 60(b)(2), Mr. Castro must establish "(1) the newly discovered evidence
was of facts that existed at the time of trial or other dispositive proceeding, (2) [he was]...
justifiably ignorant of them despite due diligence, (3) the evidence must be admissible and of
such importance that it probably would have changed the outcome, and (4) the evidence must not
be merely cumulative or impeaching." U.S. v. Int'l Bro. of Teamsters, 247 F.3d 370, 392 (2d Cir.
2001). Mr. Castro does not meet any part of this test. The Court knew of the "agreement" to
arbitrate when it rejected this agreement in its July 22, 2019 decision. If Mr. Castro relies on the
"award" he received, this award was not in existence when the motion to dismiss was fully
briefed and so does not constitute newly discovered evidence.

Third, Mr. Castro argued for relief under Rule 60(b)(3), arguing the defendants

committed "fraudulent concealment." [Dk. 48, at 7.] A Rule 60(b)(3) motion cannot be granted

50017823;2
Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 6 of 7 PagelD #: 830

absent clear and convincing evidence of material misrepresentations, Fleming v. New York
Univ., 865 F.2d 478, 484 (2d Cir. 1989); see also King v. First Am, Investigations, Inc., 287 F.3d
91, 95 (2d Cir, 2002) ("Fraud upon the court must be established by clear and convincing
evidence."). Mr. Castro presents no evidence of fraud. He alleges the defendants "admitted to
acts of and engaging in fraud (extrinsic) by their fraudulent concealment and their misconduct by
remaining silent, refusing to respond ...." Mr. Castro does not state what the defendants
fraudulently concealed, And for a silence to act as a fraud, there must be a duty to speak, and no
duty can be alleged here, See S E.C. v. Dorozhko, 574 F.3d 42, 48 (2d Cir. 2009) ("The Supreme
Court held that remaining silent was actionable only where there was a duty to speak, arising
from a fiduciary relationship."); see also Jones v. East Brooklyn Sec. Services Corp., No. 11-cv-
1021, 2012 WL 3235784, *8 (E.D.N.Y. Aug. 7, 2012).

Mr. Castro also cites Rule 60(b)(6), which allows a court to set aside a judgment for "any
other reason that justifies relief". This section allows the court to vacate a judgment when such
action is appropriate to accomplish justice, but it is reserved for extraordinary circumstances,
Buck v, Davis, 137 S.Ct. 759, 777 (2017). Vacating the judgment in this case would work an
injustice. Mr. Castro seeks, in bad faith, to enforce a sham arbitration award based on an
agreement he fabricated.

Mr. Castro requests an order compelling the defendants to comply with the "agreement."
As explained above, he is entitled to no such relief. In its July 22, 2019 decision, the Court held
Mr. Castro's claims were so implausible he did not have the right to re-plead. [Dk. 46, at 13.]
Mr. Castro's motion to vacate only supports the Court's decision. This is another attempt to

avoid the Court's decision that he cannot state a claim. The Court should deny it.

5001782352
Case 2:17-cv-04375-JS-GRB Document 49-4 Filed 09/03/19 Page 7 of 7 PagelD #: 831

IV. CONCLUSION

Mr, Castro's arguments to be relieved from the judgment dismissing his claims do not
establish any reason to grant this extraordinary relief. This Court correctly dismissed Mr.
Castro's claims and denied referral to arbitration. His motion should be denied in its entirety and
this case should remain closed.

Dated: September 3, 2019
New York, New York
Respectfully submitted,

AKERMAN LLP

oe
oe th
fp dey Aer oo
ee L a f é 2 f LP APA AL

Jason D. St. John(jason.stj ohn@akerman.com)
Jordan M. Smith Gordan.smith@akerman.com)
666 Fifth Avenue, 20th Floor

New York, NY 10103

(212) 880-3800

 

Attorneys for Defendants the Bank of New York Mellon
Jik/a The Bank of New York, as Trustee for the Certificate
Holders of CWALT, Inc., Alternative Loan Trust 2006-
OAII Mortgage Pass-Through Certificates Series 2006-
OAII1 and Shellpoint Mortgage Servicing

50017823;2
